                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


VERONICA SANCHEZ, et al.,

                          Plaintiffs,

v.                                            CIVIL ACTION NO. 2:13-cv-032985

C. R. BARD, INC.,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

      Pending is Defendant C. R. Bard, Inc.’s Motion to Dismiss for Insufficient

Service of Process, filed December 20, 2018. [ECF No. 13]. Defendant asserts that in

addition to the failure to serve, plaintiff has not complied with various discovery

obligations, making dismissal with prejudice appropriate. Plaintiff has not responded

to the motion.

      For reasons appearing to the court, the court finds that plaintiff’s case should

be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure for failure to timely serve the defendant. The court ORDERS that the

Defendant C. R. Bard, Inc.’s Motion to Dismiss for Insufficient Service of Process

[ECF No. 13] is GRANTED to the extent defendant seeks dismissal for failure to serve

and is otherwise DENIED. The court ORDERS that this case is dismissed without

prejudice and stricken from the court’s docket.
      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      March 26, 2019




                                        2
